United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1055
Issued: August 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 21, 2017 appellant filed a timely appeal from a March 28, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
elapsed from OWCP’s last merit decision dated June 1, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s requests for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

Appellant’s Application for Review (Form AB-1) filed on April 21, 2017 requests review of a March 23, 2017
OWCP decision. The Board finds that there is no March 23, 2017 decision in her claim and the proper decision date
for review is March 28, 2017. The Board further finds that appellant’s request is limited to the decision dated
March 28, 2017.
2

5 U.S.C. § 8101 et seq.

On appeal appellant contends that an electromyogram and nerve conduction velocity
(EMG/NCV) study she submitted in support of her request for reconsideration was sufficient to
warrant a merit review of her claim.
FACTUAL HISTORY
On January 6, 2004 appellant, then a 34-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she had carpal tunnel syndrome in both
hands as a result of her repetitive work duties. She first became aware of her condition on
December 8, 2003 and realized that it was causally related to factors of her federal employment
on December 15, 2003. On the reverse side of the claim form, the employing establishment
indicated that appellant performed light-duty work following her claimed injury.
On January 20, 2004 OWCP accepted the claim for bilateral carpal tunnel syndrome.
Appellant underwent an authorized right carpal tunnel release and a right flexor
tenosynovectomy on March 5, 2004 and left carpal tunnel release on April 23, 2004 performed
by Dr. Thomas E. Shockley, Jr., an attending Board-certified orthopedic surgeon. OWCP paid
wage-loss compensation benefits. Appellant returned to work on July 6, 2004.
In a November 15, 2004 decision, OWCP terminated appellant’s entitlement to future
wage-loss compensation and medical benefits, effective that same date. It determined that the
weight of the medical evidence rested with the July 6, 2004 medical opinion of Dr. Richard T.
Sheridan, a Board-certified orthopedic surgeon and second opinion specialist, who found that
appellant no longer had any residuals or disability from work causally related to her accepted
employment-related injury.
After 2004, the claim lay dormant until January 20, 2016 when appellant filed a claim for
a schedule award (Form CA-7).
By letter dated April 19, 2016, OWCP referred appellant, together with a statement of
accepted facts (SOAF) and the medical record, to Dr. Edward G. Fisher, a Board-certified
orthopedic surgeon, to determine the nature and extent of her permanent impairment. In a
May 9, 2016 report, Dr. Fisher noted that he examined appellant on May 5, 2016. He reviewed
her history, the SOAF, and the medical record. Dr. Fisher provided findings on examination and
determined that appellant had reached maximum medical improvement (MMI) on August 2,
2004, the date of Dr. Shockley’s examination. He found that, under Table 15-23, page 449, of
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment3 (hereinafter A.M.A., Guides), appellant had one percent permanent impairment of
each arm due to her work-related bilateral carpal tunnel syndrome and authorized surgeries.
On May 18, 2016 OWCP routed Dr. Fisher’s May 9, 2016 report, the SOAF, and the
medical record, to Dr. Morley Slutsky, an OWCP district medical adviser (DMA) Boardcertified in occupational medicine, for review and a determination on whether appellant
sustained a permanent impairment of her bilateral upper extremities.

3

A.M.A., Guides (2009).

2

In a May 28, 2016 report, Dr. Slutsky reviewed Dr. Fisher’s May 9, 2016 findings and
disagreed with his impairment ratings as he used Table 15-23, page 449 (compression
neuropathy table), without determining whether his report met the criteria of the A.M.A., Guides
(Appendix 15-B, pages 487-90) for the use of this table. He opined that appellant had no
permanent impairment of either arm. Dr. Slutsky noted her diagnosis of bilateral carpal tunnel
syndrome and that he did not have a copy of her EMG/NCV study. He related that, under these
circumstances, the A.M.A., Guides, pages 445 and 446 required the wrists to be rated as
nonspecific wrist pain.4 Using Table 15-3, page 395, the diagnosis of bilateral wrist nonspecific
pain was adjusted to zero percent bilateral upper extremity impairment. Dr. Slutsky determined
that appellant reached MMI on May 5, 2016, the date of Dr. Fisher’s examination.
By decision dated June 1, 2016, OWCP denied appellant’s claim for a schedule award,
finding that she had not established permanent impairment to a scheduled member due to her
accepted work injury. It discussed the evidence of record, including Dr. Slutsky’s May 28, 2016
assessment and found that the evidence of record did not establish that appellant had permanent
impairment of a scheduled member.
In a letter and on an undated appeal request form, received by OWCP on July 6, 2016,
appellant requested reconsideration. She indicated that an EMG/NCV study accompanied her
reconsideration request.
By decision dated November 30, 2016, OWCP denied further merit review of appellant’s
claim finding that she had not raised substantive legal questions, nor had she submitted new and
relevant evidence. It noted that no additional medical evidence had been received as part of the
reconsideration request.
In a letter and an appeal request form, received by OWCP on December 20, 2016,
appellant again requested reconsideration. She again indicated that an EMG/NCV study
accompanied her reconsideration request.
By decision dated March 8, 2017, OWCP denied further merit review of appellant’s
claim. It again found that she neither raised substantive legal questions nor submitted new and
relevant evidence. OWCP noted that no additional medical evidence was received as part of the
reconsideration request.
In a letter received by OWCP on March 23, 2017, appellant again requested
reconsideration. She submitted a June 27, 2016 EMG/NCV study performed by Dr. Ayse L.
Lee-Robinson, a Board-certified physiatrist. Dr. Lee-Robinson provided an impression of
abnormal findings related to the upper extremity studies. Studies testing median nerve function
across the wrist segment were abnormal and consistent with bilateral median mononeuropathy or
carpal tunnel syndromes of moderate/mild degree. Median/radial and median/ulnar sensory
latency comparisons continued to reveal significant prolongation of median sensory latency.
Median/ulnar motor latency comparisons continued to reveal significant prolongation of the
median motor latency. EMG testing of the median innervated abductor pollicis brevis muscles
revealed abnormal motor unit recruitment. A comparison with left 2010 findings revealed
4

Id. at 445-46.

3

minimal improvement of the left carpal tunnel syndrome from a moderate to moderate/mild
degree. Studies testing ulnar nerve function across the elbow segment were also abnormal and
consistent with additional ulnar mononeuropathy at the elbow of moderate degree, left greater
than right. Ulnar motor conduction velocity across the elbow segment was significantly reduced
below the normal greater than 52 meter per second (m/s) to 45 m/s for both left and right side.
Ulnar sensory amplitudes were significantly reduced, left greater than right. EMG testing of left
ulnar hand muscles revealed abnormal motor unit recruitment. A comparison with the 2010
study revealed improvement of the left ulnar motor conduction across the elbow segment from
34.7 and 35.1 m/s to 45 m/s (with normal being greater than 52 m/s). Dr. Lee-Robinson advised
that the current findings were without electrodiagnostic evidence of overlying cervical
radiculopathy, brachial plexopathy, and peripheral polyneuropathy or myopathy.
In a March 28, 2017 decision, OWCP denied appellant’s request for reconsideration
without conducting a merit review of her claim. It found that the evidence submitted was
irrelevant or immaterial.
LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).6 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.7 Section 10.608(b) provides that when a request for
reconsideration is timely, but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
OWCP issued a June 1, 2016 decision denying appellant’s claim for a schedule award. It
found that the weight of the medical evidence rested with the May 28, 2016 report of
Dr. Slutsky, OWCP’s DMA, who determined that appellant had no permanent impairment of
either upper extremity based upon his diagnosis-based impairment evaluation based upon the
diagnosis of nonspecific wrist pain.

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.606(b)(3).

8

Id. at § 10.608(b).

4

The Board does not have jurisdiction over the June 1, 2016 merit decision and can
consider only whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3), which
would prompt OWCP to reopen the case for merit review. The underlying issue in this case is
whether the medical evidence of record demonstrated permanent impairment of a scheduled
member due to the accepted work injury, warranting schedule award compensation under FECA.
That is a medical issue which must be addressed by relevant medical evidence.9
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, nor did she advance a relevant legal argument not previously
considered in her March 23, 2017 request for reconsideration. Thus, appellant is not entitled to a
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(3).
The Board finds, however, that appellant did submit relevant and pertinent new evidence
with her final request for reconsideration made before OWCP. Along with her March 23, 2017
request for reconsideration appellant submitted an EMG/NCV study. She had previously stated
that she had submitted these diagnostic-testing reports along with her July 6 and December 20,
2016 requests for reconsideration. However, OWCP determined that it had not received any
medical evidence with her first two reconsideration requests. Therefore, the EMG/NCV test
results accompanying appellant’s March 23, 2017 request for reconsideration constitute the
submission of new medical records into evidence. Moreover, these new records are found to be
relevant and pertinent as OWCP’s DMA specifically performed a rating examination based upon
the diagnosis of nonspecific wrist pain because the EMG/NCV reports were not of record. As
the DMA’s rating was expressly premised upon the lack of EMG/NCV tests results, their
submission is clearly relevant.
The Board accordingly finds that appellant met the third above-noted requirement of 20
C.F.R. § 10.606(b)(3) in her reconsideration request of March 23, 2017. Appellant submitted
relevant and pertinent evidence not previously considered in her claim for a schedule award.
Thus, pursuant to 20 C.F.R. § 10.608, it is concluded that OWCP improperly denied merit
review.10
On appeal appellant contends that the report of the EMG/NCV study she had submitted in
support of her request for reconsideration was sufficient to warrant a merit review of her claim.
As indicated above, the Board agrees.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s requests for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

See Bobbie F. Cowart, 55 ECAB 746 (2004).

10

See L.H., 59 ECAB 253 (2007); K.M., Docket No. 15-1290 (issued September 23, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further proceedings consistent
with this opinion, to be followed by an appropriate decision.
Issued: August 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

